Citation Nr: 0127759	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) March 1998 rating decision which denied service 
connection for PTSD and entitlement to TDIU.

A review of the record indicates that service connection for 
PTSD was previously denied by RO rating decision in February 
1992, but no timely appeal therefrom was filed.  That 
decision therefore became final and is not subject to 
revision on the same factual basis.  It may, however, be 
reopened with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).  While the March 1998 rating decision (now 
on appeal) denied service connection for PTSD on a de novo 
basis, the Board must conduct an independent review of 
whether new and material evidence has been submitted to 
reopen the previously disallowed claim.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2001, additional evidence consisting of the 
veteran's service personnel records, portions of which were 
not previously of record, were associated with the file.  
Although initial consideration of this evidence by the RO was 
not waived pursuant to 38 C.F.R. § 20.1304(c) (2001), in view 
of the favorable resolution of the veteran's application to 
reopen the claim of service connection for PTSD below, the 
Board finds that he is not prejudiced by initial 
consideration of this additional evidence on appeal.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With regard to the TDIU claim, the Board finds it appropriate 
to forego adjudication of this issue while the claim of 
service connection for PTSD is under active consideration by 
the RO.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
denied by RO rating decision in February 1992, and no timely 
appeal therefrom was filed.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, furnished since the February 1992 RO rating decision, 
are new, relevant, and probative of the issue at hand.


CONCLUSION OF LAW

Evidence submitted since the February 1992 RO rating decision 
denying the claim of service connection for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen the claim of service connection for 
PTSD was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to him.  See Karnas, 1 Vet. 
App. at 313.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Service connection for PTSD was denied by RO rating decision 
in February 1992, based on findings that the evidence did not 
show a clear diagnosis of PTSD of service origin.  An appeal 
from that rating decision had not been filed in a timely 
fashion, with the result that the decision became final.  
38 U.S.C.A. § 4005 (West 1988) (now 38 U.S.C.A. § 7105); 
38 C.F.R. § 19.192 (1991) (now 38 C.F.R. § 20.1103 (2001)).  
A final RO decision is not subject to revision on the same 
factual basis, but may be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84; see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in February 1992.

Evidence of record at the time of the February 1992 RO rating 
decision included the veteran's service medical records and 
portions of his service personnel records, showing no report 
or clinical finding of PTSD, but documenting service in 
Vietnam from August to November 1968; his military 
occupational specialty was equipment repairman.  

VA medical records from February to March 1969 document 
treatment for symptoms and impairment unrelated to the 
claimed PTSD.

VA and private clinical records from September 1989 to August 
1991 document psychological counseling due to symptoms 
including stress, nightmares, sleep problems, and flashbacks 
of Vietnam service.  In July 1991, a private counselor 
indicated that the veteran had PTSD-related symptoms and 
impairment.  In August 1991, a social worker at a Vet Center 
indicated that the veteran believed his PTSD-related symptoms 
and impairment to be related to combat service in Vietnam.  

In October 1991, the veteran's spouse indicated that he 
displayed symptoms and including irritability and short 
temper, outbursts of anger and violence, and nightmares.  

By letter received at the RO in November 1991, the veteran 
described his in-service stressors allegedly giving rise to 
PTSD, consisting of being in fear for his life during combat 
situations in Vietnam.  In December 1991, he listed the names 
of former fellow servicemen in Vietnam.  

Evidence submitted since the final RO rating decision in 
February 1992 includes VA and private medical records from 
September 1989 and December 1997 (including duplicate copies 
of previously-submitted and identified records before August 
1991) documenting treatment for symptoms including 
nightmares, outbursts of anger and violence, irritability, 
hypervigilance, difficulty sleeping and getting along with 
others, which the veteran believed was related to his combat 
experiences in Vietnam (at times, he described some of his 
combat-related stressors including having been in fear for 
his life during enemy attacks, and having shot and killed a 
Vietnamese boy who refused to obey his order to stop).  
During treatment, PTSD was diagnosed and its onset related to 
combat trauma in Vietnam.  

In January 1999, the veteran submitted copies of photographs 
(depicting two different people, military barracks, and an 
open field), purportedly taken while he was in Vietnam.  

In March 2001, the veteran's service personnel records were 
associated with the file documenting his service in Vietnam, 
but not revealing that he had any exposure to combat; he is 
not shown to have sustained any combat wound or injury and 
was not awarded any combat-related award or decoration.  

Based on the above, the Board concludes that the newly-
submitted evidence is material to a reopening of the 
veteran's claim of service connection for PTSD as it includes 
evidence that must be considered to fairly decide the merits 
of the claim.  While some of the newly-furnished evidence 
duplicates evidence of record in February 1992 (portions of 
service personnel records and clinical records before August 
1991) and is merely cumulative of evidence of record at that 
time (the veteran's contentions relative to the nature of 
trauma allegedly giving rise to his PTSD), some of the newly-
submitted evidence is clearly new and material and must be 
considered to decide the merits of the veteran's claim.  In 
particular, VA medical records from August 1991 to December 
1997 include a clear diagnosis of PTSD and relate its onset 
to service; evidence of record at the time of the February 
1992 rating decision did not include a diagnosis of PTSD of 
service origin.  Given the nature of the veteran's claim, and 
presuming credibility of the newly-furnished evidence, the 
Board finds that there is new and material evidence to reopen 
the claim at issue.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened.


REMAND

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas, 
1 Vet. App. 308.  Also, recently, VA published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
38 C.F.R. § 3.304(f).

In this case, the veteran's service personnel records show 
that he served in Vietnam from August to November 1968; his 
military occupational specialty was equipment repairman.  His 
records do not show that he participated in combat (he is not 
shown to have sustained any combat wounds or injury, and was 
not awarded any combat-related award or decoration).  His 
claimed in-service stressors involve combat-type situations, 
including having been in fear for his life during enemy 
attacks, and having shot and killed a Vietnamese boy.  
However, as his service records do not reveal that he had any 
combat service, his own testimony regarding the occurrence of 
the claimed stressors is insufficient to establish that such 
stressors did in fact occur as described; the occurrence of 
such stressors must be supported by service records or other 
supporting evidence.  

The record indicates that the RO never attempted to verify 
the occurrence of the stressors alleged by the veteran to 
have occurred during his Vietnam service.  Thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  

The Board notes that available VA medical records include a 
clear diagnosis of PTSD, linking its onset to the veteran's 
exposure to in-service stressors.  Nonetheless, the 
occurrence of the claimed in-service stressors must be 
verified in this case.  

As to the veteran's TDIU claim, service connection is 
currently in effect only for hemangiolipoma of the right 
zygomatic arch, rated zero percent disabling since December 
1968.  

In July 1997, the veteran filed a TDIU claim, reporting that 
he had completed four years of high school, and that he did 
not have any other education or training.  On that 
application, he indicated that he was last employed as a 
truck driver, working 30 hours a week.  Reportedly, he was 
last employed on a full-time basis in 1990 and became unable 
to work due to PTSD.  

The veteran has never suggested, nor does the evidence of 
record otherwise indicate, that the TDIU criteria have been 
met in this case based solely on impairment from 
hemangiolipoma of the right zygomatic arch, his only service-
connected disability; he has suggested, instead, that service 
connection is warranted for PTSD, and that PTSD has rendered 
him unemployable.  Accordingly, the Board finds it 
appropriate to forego adjudication of the TDIU claim while 
the claim of service connection for PTSD is being developed 
and considered.  The service connection and TDIU claims are 
inextricably intertwined as adjudication of the service 
connection claim may affect the merits and outcome of the 
TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Thus, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with PTSD and 
hemangiolipoma of the right zygomatic 
arch since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims file.

3.  The RO should contact the veteran 
and provide him another opportunity to 
identify probative evidence, such as any 
names, dates, or other detailed 
information relevant to the in-service 
events allegedly giving rise to his 
PTSD.  After securing any necessary 
release, the RO should assist him in 
obtaining any documentation not already 
associated of record.  

4.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If referral to USASCRUR or other 
pertinent sources is to no avail, the 
RO should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for 
PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims file.  

5.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA psychiatric 
examination to identify his symptoms and 
determine the diagnoses and etiology of 
all psychiatric disorders that are found 
to be present.  If PTSD is diagnosed, 
the examiner should specify:  (1) the 
factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.

6.  After undertaking any additional 
development deemed essential to that 
specified above (including a VA medical 
examination to determine the nature and 
severity of impairment from the service-
connected hemangiolipoma of the right 
zygomatic arch), and after assigning the 
appropriate disability rating(s) for the 
veteran's service-connected disability, 
the RO should again review his TDIU 
claim, including consideration of 
38 C.F.R. § 3.321(b)(1) (2001).

7.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



